ORDER

PER CURIAM.
Defendant Chicago Title Insurance Co. (“Chicago Title”) appeals from the trial court’s judgment, following a jury trial, awarding Plaintiff Abengoa Bioenergy U.S. Holding, Inc. (“Abengoa”) damages sustained by Abengoa when Chicago Title performed a radius search and negligently failed to include seven property owners in a certified list of property owners who were legally entitled to notice of Abengoa’s proposal to rezone property to build an ethanol plant.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).